343 Ill. App. 643 (1950)
100 N.E.2d 761
Elizabeth Doubler, Plaintiff-Appellant,
v.
Harry Doubler and Irvin Doubler, Executors of Last Will and Testament of William Doubler, Deceased, Defendants-Appellees.
Gen. No. 10,429.
Illinois Appellate Court.
Opinion filed December 27, 1950.
Rehearing denied July 17, 1951.
Released for publication July 17, 1951.
Order of July 17, 1951.
Denying petition for rehearing vacated September 17, 1951.
Rehearing again denied October 2, 1951.
Released again for publication October 2, 1951.
L.A. Jayne, for appellant.
Thos. H. Hicks, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE BRISTOW.
Judgment reversed.
Not to be published in full.